Citation Nr: 0634106	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  06-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder, claimed as a "nervous condition."

2.  Entitlement to service connection for double pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the benfits sought on appeal.    

In October 2006, a motion for advancement of this appeal on 
the docket was granted, based on the veteran's age.  
38 C.F.R. § 20.900 (2006).

The claim for service connection for generalized anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current diagnosis of double pneumonia or any 
chronic residual of double pneumonia.


CONCLUSION OF LAW

The criteria for service connection for double pneumonia have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In March 2005 and April 2005 letters, the RO informed the 
appellant of VA's duties to notify him about the evidence 
needed to substantiate the claim addressed in this decision, 
notified him of VA's duty to assist him to develop the claim, 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

The Board finds that the March 2005 and April 2005 notices 
advised the veteran of each element of notice described in 
Pelegrini.  The claim was thereafter adjudicated in September 
2005, so the notice provided meets the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  The 
content of the notices provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error as to the claim for 
service connection for double pneumonia, since the denial of 
that claim on appeal renders notice as to the effective date 
of a grant of that claim moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private records, and VA medical 
records have been associated with the claims folder.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).  VA 
obtained no medical opinion in connection with the veteran's 
claim of service connection for double pneumonia; however, a 
medical opinion was not needed with regard to that claim 
because there is no competent evidence indicating that the 
veteran has been treated for any chronic residual of double 
pneumonia or any chronic residual of double pneumonia.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.


Claim for service connection for double pneumonia

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In the absence of medical evidence of a current medical 
diagnosis of a disorder for which compensation is sought, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

The veteran's service medical records, other than a one-page 
separation examination dated in December 1954, have not been 
located, and the National Personnel Records Center (NPRC) 
indicated, in an April 2005 response to VA's request for 
records, that the veteran's service medical records may have 
been burned in a fire at that facility.  The NPRC obtained 
records from the Office of the Army Surgeon General which 
reflect that the veteran was hospitalized for pneumonia in 
December 1953 and for a common cold in February 1954 while 
stationed in Korea, among other hospitalizations.  

Post-service clinical records are devoid of evidence of 
further treatment of pneumonia or any chronic respiratory 
disorder.  VA outpatient clinical records dated from April 
2001 through February 2005 are devoid of evidence that the 
veteran currently has a diagnosed respiratory disorder.  A 
February 2005 computerized problem list reflects that the 
veteran has 16 diagnosed disorders or known health care 
problems.  No respiratory disorder is listed.  The veteran 
himself states, in his February 2005 claim, that he was 
hospitalized in Korea and later in 1955, but the veteran does 
not contend that he is under current treatment for a 
respiratory disorder.  

In August 2005, the veteran identified one private, non-VA 
health care provider, "Dr. Santiago," at the Hospital 
Lafayette.  Records from that provider, dated from January 
2001 through June 2005, were obtained.  Although portions of 
those records are very difficult to read and essentially 
illegible, the legible entries and diagnoses listed reflect 
that the veteran was treated for a "common cold" and nasal 
congestion, for knee pain, diabetes mellitus (DM), 
osteoarthritis (OA), and hypertension.  The private records 
are devoid of evidence that the veteran has a current 
diagnosis of double pneumonia or is under treatment for any 
chronic respiratory disorder.  

In his January 2006 substantive appeal, that veteran 
contended that the medical evidence of record and the 
evidentiary file as a whole supported his claim for service 
connection for pneumonia.  However, the record includes VA 
examinations conducted in November 1998, June 2000, and 
January 2004 in connection with other claims for veterans' 
benefits.  The reports of those examinations are devoid of 
evidence of medical diagnosis of a respiratory disorder.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion that a current 
disability is related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Thus, although the veteran 
contends that the evidence supports his claim of entitlement 
to service connection for pneumonia, his statements are not 
sufficient to support the claim. 

There is no evidence, other than the evidence that the 
veteran was hospitalized in service for a respiratory 
disorder, which supports the veteran's claim.  The rest of 
the competent medical evidence, including records of the 
veteran's current VA and private medical care, is devoid of 
evidence of treatment of any chronic respiratory disorder.  
The evidence that the veteran has had acute and temporary 
symptoms of nasal congestion or a diagnosis of "common 
cold" post-service does not support a grant of service 
connection for pneumonia or a current respiratory disorder.  

In the absence of any clinical evidence that the veteran has 
a current chronic respiratory disorder or diagnosed residuals 
of double pneumonia, the evidence is unfavorable to the 
claim.  Accordingly, the Board concludes that the claim for 
service connection for pneumonia must be denied.  


ORDER

The appeal for service connection for pneumonia is denied.




REMAND

The veteran contends that he incurred a "nervous 
condition," to include an anxiety disorder, as a result of 
his experiences in service.  The veteran served in Korea, and 
efforts to obtain the veteran's service medical records from 
the National Personnel Records Center resulted in a 
determination that, if there were service medical records for 
the veteran stored at that facility, those records were 
burned in a fire at that facility.  This loss only heightens 
VA's duty to provide a reasoned decision on his claim and to 
assist him in the development of his claim.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

The veteran was afforded VA examination, but the examiner did 
not provide opinion as to when the veteran's anxiety disorder 
had its onset or as to the likelihood that the veteran has a 
current psychiatric disorder which is related to his service 
in Korea.  Remand is required to obtain such opinion. 

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if the claim for 
service connection at issue is granted, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  



2.  The veteran should again be afforded 
the opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim.  In particular, 
the veteran should be specifically 
advised that evidence soon after his 
service would be the most persuasive 
evidence available.  He should again be 
advised that he may submit alternative 
types of records to support his claim, 
such as, but not limited to, employment 
records proximate to service reflecting 
time lost from work and the reason for 
loss of time, statements from employers, 
fellow employees, or others who may have 
observed relevant symptoms, especially 
proximate to the veteran's service, and 
the like.

3.  The veteran should again be offered 
the opportunity to submit or identify any 
earlier private psychiatric treatment 
prior to the records beginning in 2001 
which have been associated with the 
claims file.   

4.  The veteran's current VA clinical 
records should be associated with the 
claims file, even if there are no records 
of psychiatric treatment.

5.  The veteran should again be afforded 
VA psychiatric examination.  The examiner 
must be provided the appellant's claims 
folder for review in connection with the 
requested examination and must review all 
post-service medical records and 
statements pertaining to the veteran's 
treatment for psychiatric pathology, and 
the veteran's statements as to the onset 
of his psychiatric symptoms.  The 
examiner should assign a diagnosis for 
each psychiatric disorder present.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood, or greater) or 
it is less than likely (a likelihood 
below 50 percent) that the veteran 
acquired a currently-manifested 
psychiatric disorder in service or as a 
result of service.
 
The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

6.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claim should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


